Per Curiam,
This case was clearly for the jury. The evidence, if believed by them, proved that it was the duty of the decedent to supervise the operation of the rolling mill; that one of his duties was to adjust the set screws which controlled the motion of the rolls; that the only proper way to adjust these screws was to work at them and adjust them while the rolls were in motion; that to work upon the screws it was necessary to step into the pit by the side of the spindles. The evidence justified a finding that the rolls had not been properly running on the night of the accident; that the decedent worked on the southerly side of the rolls, adjusting the set screws; that he passed around the side of the rolling mill for the specific purpose of adjusting the set screws on the northerly side of the spindles; that at that time he had a set of wrenches and a torch in his hands; that the wrenches were the kind which he used in adjusting the set screws, *119and that while doing that work he came to his death. A prima facie case was thus made out by the plaintiff, and the jury were warranted in finding that the decedent came to his death while in the performance of his duties, and that it was brought about through the negligence of the defendant in failing to guard the machinery about which he was working. This is but quoting the correct view of the learned court below in denying the defend- ■ ant’s motions for a new trial and for judgment non obstante veredicto. Nothing in the assignments of error calls for a retrial of the case, and the judgment is, therefore, affirmed.